Citation Nr: 0603905	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Reno, 
Nevada Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a mental disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was not found to have any mental disorder on 
examination at entrance to service.

3.  There is not clear and unmistakable evidence that a 
mental disorder existed prior to service and was not 
aggravated by service.

4.  The veteran had symptoms of a psychiatric disorder during 
service.

5.  After service, ongoing psychiatric symptoms were 
diagnosed as a mental disorder.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been in sound mental 
condition on entering service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2005).

2.  The veteran's mental disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), expanded VA's duty to 
notify claimants regarding the development of evidence 
relevant to their claims for VA benefits, and enhanced VA's 
duty to assist claimants in developing evidence pertinent to 
their claims.  Regulations implementing the VCAA were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The Board has made a favorable decision in this appeal.  
Therefore, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for a Mental Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

On the report of a March 1977 medical examination of the 
veteran for entrance into service, the examiner indicated 
that the veteran was in normal psychiatric condition.  
Medical records from the veteran's brief period of active 
service do not show any mental or emotional complaints or 
findings.  Service personnel records reflect that the veteran 
completed basic training, and then was assigned to an 
aviation unit for training in a specialty.  The veteran 
failed written examinations in that specialty.  Supervisors 
noted that he had difficulty with reading, and could not 
comprehend technical material.  He was eliminated from the 
specialty training, and discharged from service.  There is no 
record of any medical examination of the veteran at 
separation.

The earliest record in the veteran's claims file with regard 
to an emotional or psychological disorder is from 1995.  The 
veteran underwent psychological evaluation at the private 
Scripps Clinic.  He related a long history of severe 
emotional distress, with learning disabilities, cognitive 
difficulties, and attention deficit disorder.  He related 
that he had spent most of his childhood in foster care, and 
had suffered extensive and severe physical, psychological, 
and sexual abuse in the foster homes.  He indicated that he 
had felt anxious and unhappy through these childhood 
experiences, and frequently depressed, with suicidal 
thoughts, during adolescence.  He stated that after he 
completed high school he had difficulty maintaining 
employment.  He reported that he had difficulty adapting to 
military life, and was discharged.  He related having had 
difficulty maintaining employment since service.  He 
indicated that he had received some psychiatric treatment in 
the early 1980s.  He reported ongoing problems including 
depression, anxiety, and auditory hallucinations.

At the Scripps Clinic in 1995, the evaluating psychologist 
found that the veteran had severe psychiatric disorders, 
diagnosed as post-traumatic stress disorder (PTSD), possible 
schizoaffective disorder, depressed type, with paranoid 
features, and developmental language and memory disorder.  
The psychologist attributed the PTSD to trauma from abuse 
during childhood.

In 1996, the United States Social Security Administration 
(SSA) granted the veteran's claim for Social Security 
benefits due to psychiatric disability.  The reports of 
examinations performed in 1996 and 1998 in relation to the 
veteran's SSA benefits listed diagnoses of PTSD, dysthymia, 
and schizo-typal personality disorder.

The veteran's claims file contains records of outpatient 
mental health treatment at a state facility in 1999, and at a 
VA facility from 2002 to 2005.  Those records reflect the 
veteran's reports of psychiatric symptoms including 
depression, suicidal ideation, anxiety, panic attacks, and 
auditory hallucinations.  Mental health practitioners have 
provided a number of diagnoses including major depressive 
disorder, PTSD, schizoaffective disorder, and schizophrenia.  
The veteran has continued to report his distress regarding 
the chronic and severe abuse he suffered as a child.  He has 
stated that during service he had a very troubled emotional 
state, with frequent crying spells, and that he experienced 
auditory hallucinations during service.  He has indicated 
that during service he was troubled by being yelled at by 
drill instructors.  He has reported that he was very upset by 
his failure to meet the requirements to stay in service, and 
by the refusal of military authorities to assist him and give 
him a chance to succeed.

In October 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
asserted that his psychological problems had been aggravated 
by service.  He indicated that he had wanted to work as a 
cook during service, but instead was assigned to duty in 
flight operations, which he felt was beyond his capacity.  He 
stated that the pace of his military training felt rushed, 
and that his instructors were demanding, and always 
dissatisfied with his efforts.  He reported that he felt 
emotionally distressed, and he requested psychological 
counseling, but his requests for counseling were denied.

The veteran had a VA psychiatric examination in August 2005.  
The examining psychiatrist noted having reviewed the 
veteran's claims file.  The veteran reported having 
nervousness, depression, nightmares, and flashbacks.  He 
related ongoing unhappiness with the stress of his military 
training experience, and the injustice of the military in 
withholding help and counseling and then discharging him.  He 
reported that he had hoped that joining the military would 
improve his miserable life circumstances, and that he had 
been devastated when he was discharged from the military.  
The examiner reflected that the veteran's limited mental 
capacity had made it more difficult for him to handle the 
disappointment he felt when he was discharged.  The examiner 
listed a diagnosis of major depression, and concluded:

It is my opinion that the veteran's 
current mental condition was pre-
existing, even though it was not noted or 
recognized by claimant or the examining 
doctor, and was aggravated by military 
service.

No mental disorder was noted on the veteran's service 
entrance examination.  Therefore, the veteran is presumed to 
have been in sound mental condition when he entered service.  
That presumption may be rebutted if there is clear and 
unmistakable evidence that he had a mental disorder before 
service, and that such mental disorder was not aggravated by 
service.  The veteran has reported that he experienced severe 
psychic and emotional trauma throughout his life prior to 
service, and that he felt chronically depressed and sometimes 
suicidal.  There is no indication that he was given any 
psychiatric treatment or diagnosis prior to service.

To be aggravated in service, a pre-existing mental disorder 
must have worsened during service.  The service medical 
records, which are silent for mental health complaints, fail 
to show worsening of any mental disorder during service.  The 
veteran has stated that his experiences in service were 
upsetting to him, and that he had crying spells and auditory 
hallucinations during service.  The VA psychiatrist who 
examined the veteran in 2005 opined that a mental disorder 
was aggravated in service.  The evidence is mixed as to 
whether there was aggravation of a mental disorder during 
service.  The Board finds that there is not clear and 
unmistakable evidence that any pre-existing mental disorder 
was not aggravated by service.  Therefore, the presumption of 
sound condition is not rebutted.  For the purposes of this 
claim, the Board must presume that the veteran did not have a 
mental disorder before he entered service.

The veteran has been diagnosed with a mental disorder.  His 
service medical records do not provide any evidence that he 
had an emotional or psychological disorder during service.  
The earliest available record of a mental disorder diagnosis 
is from the 1990s, more than ten years after the veteran's 
service.  From the 1990s forward, the veteran has 
consistently reported that he has had psychiatric symptoms 
such as a chronically depressed mood before, during, and 
since service.  He has also often indicated having felt 
distressed over events during service.  The VA psychiatrist 
who examined the veteran in 2004 concluded that the veteran's 
mental disorder had existed prior to service and had been 
aggravated during service.  That psychiatrist accepted, then, 
that the veteran's mental disorder was present during service 
and after service.

Taking into consideration the lack of contemporaneous medical 
evidence, the veteran's accounts, and the VA examiner's 
opinion, the Board finds that there is at least a balance of 
positive and negative evidence as to whether the veteran's 
current mental disorder was present during service.  As the 
Board presumes that the veteran did not have a mental 
disorder before service, and the record supports a finding 
that his current mental disorder was present during service, 
the Board grants the claim for service connection for a 
mental disorder.


ORDER

Entitlement to service connection for a mental disorder is 
granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


